Citation Nr: 1616834	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux, to include as due to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as due to PTSD.

3.  Entitlement to service connection for obstructive sleep apnea, to include as due to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010, December 2010, and July 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These issues were remanded in October 2013, April 2014, December 2014, and June 2015 for further development.  

The Board also remanded the issue of entitlement to service connection for degenerative lumbar spine, with laminectomy.  In January 2016, the RO granted service connection for degenerative joint disease/degenerative disc disease, with laminectomy.  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  

The Veteran presented testimony at a Board hearing in August 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's gastroesophageal reflux disease (GERD) was caused or aggravated by his service connected PTSD.  

2.  The evidence is in equipoise as to whether the Veteran's hypertension was caused or aggravated by his service connected PTSD.  

3.  The evidence is in equipoise as to whether the Veteran's obstructive sleep apnea was caused or aggravated by his service connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for GERD, as secondary to service connected PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for an award of service connection for hypertension, as secondary to service connected PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for an award of service connection for obstructive sleep apnea, as secondary to service connected PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

GERD

The Veteran alleges that his GERD is secondary to his service connected PTSD.  He stated that his primary care physician, Dr. J.G., has been treating him since 2003, and that Dr. J.G. stated that the Veteran's GERD may be related or exacerbated by his PTSD (VVA, Hearing Transcript, pgs. 5-6).  The Veteran testified that following service, he began taking over the counter antacids.  He stated that his primary care physicians (Dr. C.H. and J.G.) also prescribed medications.  He stated that he treated with Dr. C.H. in the late 1980s, but that his records are unavailable since he retired (VVA, Hearing Transcript, pgs. 5-7).

The service treatment records reflect that Veteran sought in-service treatment for stomach troubles.  Specifically, in February 1976 and August 1976, he complained of nausea, vomiting, and diarrhea.  

The Veteran submitted a September 2011 correspondence (VBMS, 10/14/11) from Dr. J.G. in which he stated that the Veteran suffers from multiple medical conditions "with an uncertain relationship to PTSD."  One of these conditions is GERD.  Additionally, Dr. J.G stated that "I am uncertain regarding the connection between Agent Orange exposure and [the Veteran's] medical conditions.  However, I think it is reasonable to assume that some of his medical conditions could be in some way related to his past Agent Orange exposure."  

The Veteran submitted a July 2013 correspondence from Dr. J.G. in which he noted that the Veteran's diagnoses include GERD, hyperlipidemia, periodic limb movement disorder, erectile dysfunction, hypogonadism, osteoarthritis, gout, and generalized anxiety disorder.  He stated that "I believe that these conditions may be related to or at least exacerbated by his history of posttraumatic stress disorder."  Dr. J.G. supported the opinion by including a WebMD Health News article.  It reflected that studies have shown that job stress can bring gastrointestinal problems and that high levels of gut problems are found among military and 9/11 cleanup crews.  It noted that Dr. Yvette Lam, a gastroenterologist at Stony Brook University presented the results of a study that found an association between GERD and mental health disorders.  The article noted that Dr. Mark Riddle, a researcher at the Naval Medical Research Center in Silver Spring found that gastrointestinal problems are prevalent in military personnel who are under a lot of stress as a result of their deployment.  

The Board remanded this claim in October 2013 so that the Veteran could undergo a VA examination and so that a competent medical opinion could be obtained.  The Veteran underwent a VA examination in November 2013.  However, the examination report was found to be inadequate because the examiner based the negative nexus opinion on the fact that the Veteran served until 1982 without additional disability and that his GERD arose many years after service.  The examiner failed to consider the Veteran's statements regarding continuity of symptomatology.  The Board remanded the claim in April 2014 so that the Veteran could be afforded a new VA examination.  

The Veteran underwent another VA examination in May 2014.  Unfortunately, the examination report was equally inadequate for precisely the same reasons.  The examiner's rationale for the negative opinion was that "(t)he Veteran was not diagnosed with GERD in the service.  He was diagnosed with episodes of an apparent viral gastroenteritis in the service in 2/1976 and 8/1976.  There is no medical evidence that a viral gastroenteritis can be the cause of GERD."  The Board remanded the issue again in December 2014, noting that the May 2014 examiner once again failed to recognize the Veteran's testimony that he has had continuous symptoms of GERD since service.  The Board instructed the RO to obtain an addendum opinion from a medical examiner other than the May 2014 VA examiner.  An addendum opinion was obtained in May 2015.  However, the addendum was written by the May 2014 VA examiner.  The Board remanded the claim again in June 2015 for an addendum written by a different VA examiner.  

An addendum opinion was obtained in October 2015.  Unfortunately, the addendum opinion suffers from the exact same deficiencies as the other opinions.  In this case, the examiner simply noted that GERD is a common medical condition and that there was no evidence of it in service.  She noted that there was evidence of viral gastroenteritis during service but no GERD.  She stated that "PTSD does not cause [obstructive sleep apnea] or GERD."  She found that it was therefore less likely than not that the "GERD is due to or aggravated beyond [normal] disease progression by service or PTSD."  

The Board notes that the addendum opinion obtained in October 2015 is inadequate.  The examiner once again failed to recognize the Veteran's testimony that he has had continuous symptoms of GERD since service.  Additionally, she failed to recognize the opinions expressed by Dr. J.G. (equivocal as those opinions are).  She failed to recognize the WebMD Health News article and its findings regarding stress (particularly stressors due to military service).  

In its March 2016 Brief, the Veteran's representative stated that "The present medical opinion is as devoid of probative value as the last."  The Board agrees.  Additionally, the Veteran's representative submitted internet links to additional articles regarding the associations between stress and gastroesophageal issues, to include GERD.  

The Board is not convinced that a fifth remand will result in a competent medical opinion that addresses the Veteran's reports of continuity of symptomatology, and the vast medical literature noting the associations between stress (PTSD) and GERD.  Rather than remand for another examination and/or opinion, the Board finds that the medical evidence in this case is at least in equipoise.  Moreover, the Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  With resolution of reasonable doubt in the Veteran's favor, the Board finds that his GERD has been made worse by his service-connected PTSD.  A grant of secondary service connection is thus warranted.  38 C.F.R. § 3.102.  For the purposes of establishing the baseline level of disability, severity of symptoms prior to March 3, 2011, the date of service connection was effectuated for PTSD, should be compared to the evidence from that date forward.  Any offset for preexisting symptoms will be determined in the first instance by the RO in the implementing rating decision.

Hypertension

The Veteran alleges that his hypertension is secondary to his service connected PTSD.  He stated that his primary care physician, Dr. J.G. has been treating him since 2003, and that Dr. J.G. stated that the Veteran's hypertension may be related or exacerbated by his PTSD (VVA, Hearing Transcript, pgs. 5-6).  He substantiated this contention by submitting a September 2011 correspondence from Dr. J.G. in which the doctor stated that the Veteran has multiple medical conditions which could be caused or impacted by PTSD, and that these include hypertension.
  
The Veteran submitted a July 2013 correspondence from Dr. J.G. in which noted that the Veteran's diagnoses include GERD, hyperlipidemia, periodic limb movement disorder, erectile dysfunction, hypogonadism, osteoarthritis, gout, and generalized anxiety disorder.  He stated that "I believe that these conditions may be related to or at least exacerbated by his history of posttraumatic stress disorder."  

Dr. J.G. supported the opinion by including a clinical abstract from the University of the Colorado School of Medicine.  It stated that "mental stress seems clearly and inextricably linked to the development and maintenance of high blood pressure."  

The Board remanded this claim in October 2013 so that the Veteran could undergo a VA examination and so that a competent medical opinion could be obtained.  The Veteran underwent a VA examination in November 2013.  The examiner acknowledged studies showing that stress "can have an effect on [hypertension's] development."  However, the examiner then concluded that PTSD did not aggravate the Veteran's hypertension.  He failed to reconcile his conclusion with the cited studies.  Consequently, the Board found the opinion to be inadequate.  The Board remanded the claim in April 2014 so that the Veteran could be afforded a new VA examination.  

The Veteran underwent another VA examination in May 2014.  The examiner stated that "There is no medical evidence that PTSD can be the cause of hypertension.  Stress can temporarily elevate a person's [blood pressure] but it would not permanently aggravate the hypertension beyond its natural progression."  The Board (in its December 2014 Remand) noted that the rationale failed to take into account the fact that the Veteran's PTSD is manifested by chronic (nearly constant) stress.  The examiner failed to explain how a Veteran with a disability manifested by chronic/constant stress would only have his blood pressure elevated temporarily.   

In its December 2014 Remand, the Board instructed the RO to obtain addendum opinions from a medical examiner other than the May 2014 VA examiner.  An addendum was obtained in May 2015.  However, the addendum was written by the May 2014 VA examiner.  The Board remanded the claim again in June 2015 for an addendum written by a different VA examiner.  

An addendum opinion was obtained in October 2015.  Unfortunately, the addendum opinion suffers from the exact same deficiencies as the other opinions.  In this case, the examiner simply noted that essential hypertension is a common medical condition and that there was no evidence of it in service.  She stated that "while PTSD can cause intermittent stress, I do not see evidence that PTSD has aggravated or caused [hypertension].  Thus, it is less likely than not that Veteran's essential [hypertension], which occurred many years after service, is due to or aggravated beyond [normal] disease progression by either service or PTSD."

Once again, the Board specifically pointed out that the Veteran's PTSD is manifested by chronic (nearly constant) stress.  The examiner failed to recognize this, and instead found that "PTSD can cause intermittent stress."  [Emphasis added].  Consequently, the Board is still left with no opinion that reconciles the Veteran's near constant stress and studies that show that stress "can have an effect on [hypertension's] development."  

In its March 2016 Brief, the Veteran's representative stated that "The present medical opinion is as devoid of probative value as the last."  The Board agrees.  Additionally, the Veteran's representative submitted internet links to additional articles regarding the associations between stress and hypertension.

The Board is not convinced that a fifth remand will result in a competent medical opinion that addresses the Veteran's near constant stress and the vast medical literature noting the associations between stress (PTSD) and hypertension.  Rather than remand for another examination and/or opinion, the Board finds that the medical evidence in this case is at least in equipoise.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that his hypertension has been made worse by his service-connected PTSD.  A grant of secondary service connection is thus warranted.  38 C.F.R. § 3.102.  For the purposes of establishing the baseline level of disability, severity of symptoms prior to March 3, 2011, the date of service connection was effectuated for PTSD, should be compared to the evidence from that date forward.  Any offset for preexisting symptoms will be determined in the first instance by the RO in the implementing rating decision.




Sleep apnea

The Veteran alleges that his sleep apnea is secondary to his service connected PTSD.  He stated that his primary care physician, Dr. J.G. has been treating him since 2003, and that Dr. J.G. stated that the Veteran's sleep apnea may be related or exacerbated by his PTSD (VVA, Hearing Transcript, pgs. 5-6).  The Board noted that sleep apnea was first shown in 2003.  

The Veteran submitted a July 2013 correspondence from Dr. J.G. in which he noted that the Veteran's diagnoses include GERD, hyperlipidemia, periodic limb movement disorder, erectile dysfunction, hypogonadism, osteoarthritis, gout, and generalized anxiety disorder.  He stated that "I believe that these conditions may be related to or at least exacerbated by his history of posttraumatic stress disorder."  In support of his opinion, Dr. J.G. included a National Institute of Health article which describes the association between sleep apnea and the stress system.    

The Board remanded this claim in October 2013 so that the Veteran could undergo a VA examination and so that a competent medical opinion could be obtained.  The Veteran underwent a VA examination in November 2013, and the examiner rendered an opinion that weighed against the claim.  However, the examination report was found to be inadequate because the examiner based the negative nexus opinion on the fact that sleep apnea arose many years after service.  The examiner failed to consider the Veteran's statements regarding continuity of symptomatology.  The Board remanded the claim in April 2014 so that the Veteran could be afforded a new VA examination.  

The Veteran underwent another VA examination in May 2014.  The Board, in its December 2014 Remand, found the examination report to be inadequate for the same reasons.  The May 2014 VA examiner's rationale for the opinion weighing against the claim was simply that "the Veteran was not diagnosed with any sleep disorder in the service."  The rationale against secondary service was that "There is no medical evidence that PTSD can be the cause of sleep apnea.  This is a condition due to a physical abnormality of the posterior pharynx."  The rationale did not address aggravation.  It also did not address the opinions of Dr. J.G. or the National Institute of Health article which describes the association between sleep apnea and the stress system.  

In its December 2014 Remand, the Board instructed the RO to obtain an addendum opinion from a medical examiner other than the May 2014 VA examiner.  An addendum was obtained in May 2015.  However, the addendum was written by the May 2014 VA examiner.  The Board remanded the claim again in June 2015 for an addendum written by a different VA examiner.  

An addendum opinion was obtained in October 2015.  Unfortunately, the addendum opinion suffers from the exact same deficiencies as the other opinions.  In this case, the examiner simply noted that obstructive sleep apnea is a common medical condition and that there was no evidence of it in service.  She simply stated that "PTSD does not cause either [obstructive sleep apnea] or GERD.  Thus, it is less likely than not that either [obstructive sleep apnea] or GERD is due to or aggravated beyond [normal] disease progression by service or PTSD."  

The Board notes that the addendum opinion obtained in October 2015 is inadequate.  The examiner once again failed to recognize the Veteran's testimony that he has had continuous symptoms of sleep apnea since service.  Additionally, she failed to recognize the opinions expressed by Dr. J.G. (equivocal as those opinions are).  She failed to recognize the National Institute of Health article which describes the association between sleep apnea and the stress system.  

In its March 2016 Brief, the Veteran's representative stated that "The present medical opinion is as devoid of probative value as the last."  The Board agrees.  Additionally, the Veteran's representative submitted internet links to additional articles regarding the associations between stress and sleep apnea.  

The Board is not convinced that a fifth remand will result in a competent medical opinion that addresses the Veteran's reports of continuity of symptomatology, and the vast medical literature noting the associations between stress (PTSD) and sleep apnea.  Rather than remand for another examination and/or opinion, the Board finds that the medical evidence in this case is at least in equipoise.  Moreover, the Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that his obstructive sleep apnea has been made worse by his service-connected PTSD.  A grant of secondary service connection is thus warranted.  38 C.F.R. § 3.102.  For the purposes of establishing the baseline level of disability, severity of symptoms prior to March 3, 2011, the date of service connection was effectuated for PTSD, should be compared to the evidence from that date forward.  Any offset for preexisting symptoms will be determined in the first instance by the RO in the implementing rating decision.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board notes that RO letters dated March 2010 and May 2010 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.



							(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for GERD is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for obstructive sleep apnea is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


